COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00358-CV


Violeta Paskauskiene                      §   From the 96th District Court

v.                                        §   of Tarrant County (096-257084-11)

                                          §   August 8, 2013
Texas Workforce Commission &
Microconsult Inc.                         §   Opinion by Chief Justice Livingston



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Chief Justice Terrie Livingston